United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3520
                                   ___________

James Black; Stephen Glasper;           *
Robert Ritchie,                         *
                                        *
                    Appellants,         *
                                        *
      v.                                *
                                        * Appeal from the United States
Target Stores, a division of Dayton     * District Court for the District
Hudson Corporation; Merrill Nelson; * of Minnesota.
Michael B. Anderson; Stephanie          *
Bertram; John Derheimer; Amy            *      [UNPUBLISHED]
Adler; Cheryl Riplinger; Steve          *
Kenady; Amy Richmond; Nora              *
O'Neill; Vicki Kessler,                 *
                                        *
                    Appellees.          *
                                   ___________

                             Submitted: October 19, 2001

                                  Filed: October 24, 2001
                                   ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       James Black, Stephen Glasper, and Robert Richie (the plaintiffs) brought this
action against Target Stores and several Target managers (collectively Target)
alleging race discrimination and retaliation claims under Title VII, 42 U.S.C. § 1983,
and the Minnesota Human Rights Act. The district court* granted summary judgment
to Target, concluding that even if the plaintiffs established a prima facie case of
discrimination, Target showed a nondiscriminatory basis for the disciplinary action
taken against each plaintiff, and each plaintiff failed to present any evidence creating
a genuine issue of material fact on the issues of pretext or intentional race
discrimination. Likewise, the district court granted summary judgment on the
plaintiffs’ hostile work environment claims because they did not show that Target’s
actions were based on the plaintiffs’ race rather than their misconduct or deficient
performance, or that Target’s conduct created an abusive working environment. On
appeal, the plaintiffs contend they raised a genuine issue of material fact on the
pretext issue and the district court improperly rejected their hostile work environment
claims. Having carefully reviewed the record, the parties’ briefs, and the controlling
law, we conclude the district court properly granted summary judgment to Target.
Because we have nothing to add to the district court’s thorough, 29-page
memorandum opinion and order, we affirm without additional discussion. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                          -2-